Title: From Alexander Hamilton to Jeremiah Wadsworth, 6 December 1799
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


New York Decr. 6, 1799
My Dear Sir
I have received your letter of the 20. of November with its inclosure. I am pleased with the measure on the part of your state and shall embrace every proper opportunity of recommending its being met here with a spirit of accommodation. But I cannot foresee what will be the temper of the State upon the occasion.
Yrs. with true esteem & regard

A Hamilton
J Wadsworth Esq

